*995MEMORANDUM *
Eva Van Schijndel1 appeals the district court’s dismissal of her claims against The Boeing Company and Goodrich Corporation (collectively, “Boeing”) on forum non conveniens grounds. For several reasons, we conclude that the district court’s assessment of the relevant factors was not reasonable and, therefore, that the dismissal constituted an abuse of discretion. Ravelo Monegro v. Rosa, 211 F.3d 509, 511 (9th Cir.2000).
First, the decision misstates the plaintiffs’ theory as being “that a fully loaded, fully fueled 747 aircraft, moving down a closed, under-construction runway at take-off speed, should be able to withstand collision with construction cranes, bulldozers, and the like.” This characterization differs from the district court’s earlier and correct understanding of the action as premised on the malfunctioning of the allegedly flawed design and manufacture of the plane’s emergency and evacuation equipment, not the “integrity of the aircraft” itself on impact. The difference between these theories is material with respect to several key inquiries pertinent to the forum non conveniens question, including which evidence and witnesses are material and whether the products liability case would be more conveniently heard in the same location as the case against Singapore Airlines.
Second, unlike the initial order denying Boeing’s original motion to dismiss, which names and rejects Singapore as the single alternative forum, the order upon reconsideration names three alternative forums: Singapore, Canada, and Taiwan. As a result, the court failed to balance the competing interests fairly by comparing the domestic forum to a particular foreign forum, and it is unclear which alternative forum the court ultimately found to be both adequate and more convenient than the domestic forum chosen by plaintiffs. Compare Piper Aircraft Co. v. Reyno, 454 U.S. 235, 238-41, 257-61, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981) (comparing domestic forum with a single forum, Great Britain); Lueck, 236 F.3d at 1143-48 (comparing domestic forum with a single foreign forum, New Zealand); and Cheng v. Boeing Co., 708 F.2d 1406, 1410-12 (9th Cir.1983) (comparing domestic forum with a single foreign forum, Taiwan) with, ER 88-92 (grouping together multiple foreign fora and comparing with domestic forum). This defect is of great significance on the facts of the case, as the crash took place in Taiwan, the airline is headquartered in Singapore, and the relevant witnesses appear to reside in Singapore, Taiwan, the United States, and elsewhere. Additionally, at the time of this appeal, the only remaining plaintiffs are from the Netherlands. Consequently, unlike in Piper Aircraft, Lueck, and Cheng, it is far from evident that there is any single alternative forum more convenient than the United States.
Third, the district court's statement in its dismissal order that a joint trial of Boeing and Singapore Airlines could risk prejudice to each defendant does not comport with the finding, in the same order, that the existence of various foreign fora, in each of which all claims might be re*996solved in a single action, supported dismissal. Compare ER 86 and ER 91. Although the district court may have had reasons for reaching this seemingly contradictory conclusion, those reasons do not appear in the record.
These three errors in the district court’s overall approach to its forum non conveniens analysis so affected the court’s balance of the private and public interest factors as to render that balance unreasonable.
Therefore, we REVERSE the district court and REMAND for further proceedings consistent with this disposition.
REVERSED AND REMANDED. .

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Eva Van Schijndel brings her suit individually, as the successor in interest and heir to the estate of Johannes Van Schijndel, and also as the personal representative of the estate. In addition, three minors, all successors in interest and heirs to the estate, are named plaintiffs. We refer to the plaintiffs collectively as "Van Schijndel.”